Citation Nr: 1644551	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  10-06 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for mild traumatic brain injury (TBI) with residuals of vertigo.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney-at-Law


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1957 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In April 2013, the Veteran testified at a hearing before a Decision Review Officer (DRO).

In October 2013, the Board remanded this appeal for further development.  In November 2015, the Board decided the appeal, granting a 10 percent rating for service-connected bilateral hearing loss effective May 13, 2009, and denying entitlement to an initial rating in excess of 10 percent for a mild TBI with residuals of vertigo.

The Veteran appealed the November 2015 Board decision, and in June 2016 the United States Court of Appeals for Veterans Claims (Court) granted a partial joint motion for remand (JMR) filed by the representatives of both parties.  The JMR indicated that the claim of an increased rating for bilateral hearing loss should not be disturbed on appeal because it was favorable to the Veteran and that the claim for an increased rating for a mild TBI with residuals of vertigo was vacated and on remand the Board should reevaluate the claim and must consider whether an additional separate rating for vertigo is warranted.  Thus, the claim relating to bilateral hearing loss is no longer before the Board.  The claim relating to the TBI will be decided below in accordance with the JMR.

Pursuant to 38 C.F.R. § 20.900(c) (2015), the appeal has been advanced on the Board's docket.

In a September 2016 letter, the Veteran's representative raised the issue of entitlement to a TDIU.  Accordingly, the Board finds that it is part and parcel of the increased rating claim for a TBI.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The issue has been added to the title page and will be discussed and decided below.


FINDINGS OF FACT

1.  The Veteran's TBI produces mild loss of memory, attention, concentration or executive functions, but without objective evidence on testing, equating to level 1 impairment but no higher; the other nine facets equate to level 0 impairment.

2.  The Veteran's TBI manifests in vertigo, confirmed on objective testing, with dizziness and occasional staggering.

3.  The Veteran's service-connected disabilities allow him to function at a sub-sedentary level and prevent him from being able to secure and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for mild TBI with residuals of memory loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014);  38 C.F.R. §§ 3.102, 4.1-4.14, 4.124a, Diagnostic Code 8045 (2015).

2.  The criteria for a separate 30 percent rating, but no higher, for vertigo associated with TBI have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 4.1-4.14, 4.87, Diagnostic Code 6204 (2015).

3.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.16, 4.18, 4.19 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service and post-service treatment records have been obtained.

There was substantial compliance with the Board's October 2013 remand instructions as the Veteran was asked for the dates, names, and addresses of any private medical providers; and VA treatment records were obtained.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also November 2013 letter.  The Veteran did not respond to the request to identify medical providers.  

The Veteran was provided VA medical examinations in December 2010 and May 2013.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Increased Rating

A.  Legal Framework for Evaluating a TBI

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Residuals of a TBI are evaluated under 38 C.F.R. § 4.124a, the schedule of ratings for neurological conditions and convulsive disorders, as organic disease of the central nervous system, specifically under Diagnostic Code (DC) 8045.  They are rated in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.124a.

Under DC 8045, there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.

Evaluate emotional/behavioral dysfunction under §4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under §4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Id.

Evaluation of Cognitive Impairment and Subjective Symptoms requires consideration of the table "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified", which contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  Id.

If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id.

For the facet memory, attention, concentration, executive functions, a "0" level of impairment is assigned with no complaints of impairment. A "1" level is assigned with complaint of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, finding words or often misplacing items), attention, concentration or executive functions, but without objective evidence on testing.  A "2" level is assigned with objective evidence on testing of mild impairment.  A "3" level is assigned with objective evidence on testing of moderate impairment.  A "total" level is assigned with objective evidence on testing of severe impairment.

For the facet judgment, a "0" level of impairment is assigned for normal judgment. A "1" level is assigned with mildly impaired judgment; for complex or unfamiliar decisions, occasionally unable to identify, understand and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. A "2" level is assigned with moderately impaired judgment; for complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions. A "3" level is assigned with moderately severely impaired judgment; for even routine and familiar decisions, occasionally unable to identify, understand, weigh the alternatives, and make a reasonable decision. A "total" level is assigned with severely impaired judgment; for even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; for example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations and activities.

For the facet social interaction, a "0" level of impairment is assigned when social interaction is routinely appropriate.  A "1" level is assigned when social interaction is occasionally inappropriate.  A "2" level is assigned when social interaction is frequently inappropriate.  A "3" level of impairment is assigned when social interaction is inappropriate most or all of the time.

For the facet orientation, a "0" level of impairment is assigned when always oriented to person, time, place and situation.  A "1" level is assigned when occasionally disoriented to one of the four aspects of orientation.  A "2" level is assigned when occasionally disoriented to one of the four aspects of orientation or often disoriented to one aspect of orientation.  A "3" level is assigned when often disoriented to two or more of the four aspects of orientation.  A "total" level is assigned when constantly disoriented to two or more of the four aspects of orientation.

For the facet motor activity, (with intact motor and sensory system) a "0" level of impairment is assigned for normal motor activity.  A "1" level is assigned for motor activity that is normal most of the time but mildly slowed at times due to apraxia (inability to perform previously-learned motor activities despite normal motor function).  A "2" level is assigned for motor activity mildly decreased or with moderate slowing due to apraxia.  A "3" level is assigned for motor activity moderately decreased due to apraxia.  A "total" level is assigned for motor activity severely decreased due to apraxia.

For the facet visual spatial orientation, a "0" level of impairment is assigned when normal.  A "1" level is assigned when mildly impaired: occasionally gets lost in unfamiliar surroundings; has difficulty reading maps or following directions; is able to use assistive devices such as GPS (global positioning system).  A "2" level is assigned when moderately impaired: usually gets lost in unfamiliar surroundings; has difficulty reading maps, following directions and judging distance; has difficulty using assistive devices such as GPS.  A "3" level is assigned when moderately severely impaired: gets lost even in familiar surroundings; unable to use assistive devices such as GPS.  A "total" level is assigned when severely impaired: may be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.

For the facet subjective symptoms, a "0" level of impairment is assigned for subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family of other close relationships (examples are mild or occasional headaches or mild anxiety).  A "1" level is assigned with three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family of other close relationships (examples of findings that might be seen at this level of impairment are intermittent dizziness, daily mild-to-moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light).  A "2" level is assigned with three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or, work, family of other close relationships (examples of findings that might be seen at this level of impairment are marked fatigability, blurred or double vision, headaches requiring rest periods during most days).

For the facet neurobehavioral effects, a "0" level of impairment is assigned for one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction. Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are more likely to have a more serious impact on workplace interaction and social interaction than some other effects.  A "1" level is assigned with one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  A "2" level is assigned with one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.  A "3" level is assigned with one or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

For the facet communication, a "0" level of impairment is assigned when able to communicate by spoken or written language (expressive communication) and to comprehend spoken and written language.  A "1" level is assigned when comprehension or expression, or both, of either spoken or written language is only occasionally impaired; can communicate complex ideas.  A "2" level is assigned with inability to communicate either by spoken language, written language, or both, more than occasionally but less than half the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half the time; can generally communicate complex ideas.  A "3" level is assigned with inability to communicate either by spoken language, written language, or both, at least half the time but not all the time, or to comprehend spoken language, written language, or both, at least half the time but not all the time; may rely on gestures or other alternative modes of communication; able to communicate basic needs.  A "total" level is assigned for complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both; unable to communicate basic needs.

For the facet consciousness, a "total" level of impairment is assigned for persistently altered state of consciousness, such as vegetative state, minimally responsive state, and coma. 

The following notes to DC 8045 are relevant to this appeal.  See Notes (1)-(5), 38 C.F.R. § 4.124a, DC 8045.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under DC 8045.

Note (5): A veteran whose residuals of TBI are rated under a version of § 4.124a, DC 8045, in effect before October 23, 2008 may request review under DC 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under DC 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such a review, VA will apply 38 C.F.R. § 3.144, if applicable.

B.  Evaluation of TBI and Vertigo

The Veteran seeks an initial disability rating in excess of 10 percent for mild TBI with residuals of vertigo.  For the reasons that follow, the Board finds that a 10 percent rating is warranted pursuant to DC 8045 and that a separate 30 percent rating is warranted pursuant to DC 6204.

The Board will first review the lay evidence of record and then continue with the medical evidence of record.

The Veteran testified in April 2013 that he is entitled to an initial rating in excess of 10 percent for mild TBI with residuals of vertigo because he has episodes of vertigo almost every day when he gets out of bed (he has to sit on the edge of the bed and wait until his feet, vision, and everything gets straightened out from sleeping) and that he has to maneuver with a walker to get his day started.  The Veteran also testified that if he is standing and turns abruptly, he will lose his balance and will have to grab hold of something.  He reported that his wife says that he drags his feet and stumbles.  He reported that he has had several falls in the past, but since medication and obtaining an electric scooter, he can go out in the yard and not fall down.  He indicated that he is not allowed on even three-step ladders and that there was increased risk for falls if he walked a few steps away from his walker.  The Veteran testified that he had to watch for something to hold on to when he did not have his walker and that he became so disoriented that he can no longer drive.

In a statement received March 2014, the Veteran reported that his medical records show that he meets a 40 percent rating for TBI based on mild impairment of memory, attention, concentration, or executive function resulting in mild functional impairment under the memory, attention, concentration, and executive function facet.  He also reported that as far back as December 2011, his medical records show lightheadedness, dizziness, and falls.  The Veteran asserted that he does not usually fall when he is walking, so he does not know about staggering, but that when he walks he usually holds onto something or slides his hand along the wall.  He also reported that the TBI has caused changes in his ability to think, control emotions, walk, speak, see and hear, and that he believes his TBI is the cause of his sleep problems, depression, and anxiety.  The Veteran also asserted that medical records show problems with cognition and behavior.

The Board also acknowledges that the Veteran argued for an increased rating based on records outside of the relevant time-frame in this case, records that include his service treatment records.  The Veteran's disability is service-connected effective October 27, 2010, and so it is from that date that it is rated.  While the Board recognizes that records which pre-date the effective date of service-connection can influence the Board's evaluation of his present level of disability, it is that present level of disability that is of primary concern.

In addition to the Veteran's lay statements, the evidence consists of VA and private treatment records.  The Board notes that it has reviewed the evidence in its entirety but it will not discuss all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

The Veteran underwent a VA TBI examination in December 2010.  The examiner noted that the Veteran had a number of issues, including having been diagnosed with mild Alzheimer's disease and a history of transient ischemic attacks intermittently since 1991.  It was also noted that the Veteran had a partially or completely blocked artery on the right side of the neck and scar tissue on that side of the neck after undergoing treatment for cancer.

In reference to the TBI worksheet, the December 2010 examiner noted that the Veteran reported sharp, electric-like shock sensations in his head, which occurred frequently and came and went at a very rapid pace and may be associated with issues regarding the scar tissue particularly on the right side of the face.  The examiner reported that these were not consistent with any migraines and may be related to tension type headaches caused by the damage around the neck and head area from his neck surgery.

The Veteran also reported vertigo, which at one time was treated with medication but no longer was.  The vertigo occurred with carious movements, particularly when turning or getting up too fast. The examiner noted that his weakness and paralysis had no relationship to head trauma and seemed to be related to some weakness in his right upper shoulder as a result of surgery for his cancer.  There was no sleep disturbance specifically related to a sleep disturbance from head trauma and the Veteran did not have fatigue or malaise, though he did have a history of sleep apnea.

In terms of mobility, the Veteran was able to get around though he did occasionally use a walker for balance, which was poor.  The examiner noted that poor balance/balance disturbance was easily demonstrated on physical examination.  The Veteran also reported difficulty with short-term memory recall, but had good long-term memory, which was consistent with his diagnosis of early Alzheimer's although the examiner questioned the validity of the diagnosis.  The Veteran otherwise had pretty good concentration and ability to pay attention to details.  There were no speech or swallowing difficulties, although he had some tongue changes as a result of the radiation treatment he received for cancer.

The December 2010 examiner also documented that there were no specific bowel or bladder problems; that the Veteran was being treated for posttraumatic stress disorder (PTSD); that he had erectile dysfunction due to age; that he had paresthesias and some decreased sensitivity in his face and had a diagnosis of neuropathy, possibly due to alcoholic neuropathy as he was a heavy drinker for a number of years; that he had vision problems in the form of cataract surgery in his right eye and a current left eye cataract, which needed operation; that the Veteran had tinnitus in both ears and decreased hearing with use of bilateral hearing aids; that the Veteran had a decreased taste in his tongue as a result of the radiation treatment and unrelated to TBI; that the Veteran had no seizures; that hypersensitivity to sound and light was not present; that there was no specific irritability and restlessness; and that the Veteran did not have autonomic dysfunction at that time.  It was also noted that he had symptoms that included difficulty with facial movements on the right side of the face and substantial loss of tissue on the right side of his neck from previous surgery; that his symptoms are normally getting worse with aging; that he received follow-up treatment on his cancer surgery; and that he was retired and spent most of his time doing small tasks around his house.

Physical examination revealed decreased strength in the right upper extremity as a result of his head and neck surgery.  The grade strength in the proximal portion of the right arm was 4/5.  The rest of the strength measurements showed approximately 5/5 in the upper and lower extremities.  Muscle tone and reflexes were otherwise symmetrical.  There was decreased sensitivity in the left little finger as a result of previous left elbow surgery, and some decrease in peripheral sensitivity due to neuropathy.  Gait was unsteady and poor balance, especially for midline balance, was noted.  The Veteran had no spasticity or cerebellar signs.  There were no autonomic dysfunctions and most of the cranial nerves were operational except for a decrease in sensitivity on the right side of the face as a result of head and neck surgery.  A cognitive impairment screen was done with the Montreal Cognitive Assessment Test and the Veteran scored fairly well.  No psychiatric manifestations were noted at the time of the examination.  The examiner reported that the Veteran's vision and hearing showed a decrease in acuity.  The decrease in visual acuity was the result of previous cataract surgery and the cataract still present in the left eye.  The decrease in hearing acuity was noted in high-pitch tones, primarily, and the use of bilateral hearing aids was noted.  The examiner also noted substantial scarring along the right side of the neck and lower jaw area from surgery; the absence of endocrine dysfunction; and evidence of some contracture of the left elbow as a result of previous surgery.  No formal neuropsychological testing was performed.  The impression was possible mild TBI with residuals of vertigo.  The examiner specifically noted that the balance disturbances were related to issues not specifically a result of the TBI, but the results of his health problems and other issues, including possible alcoholic neuropathy and the treatment of cancer.

A December 2011 VA treatment record documents that the Veteran presented for a regular visit with complaints of lightheadedness, dizziness, near falls, and dyspnea on exertion.  He reported that his dizziness usually occurred with a change of position although it was paroxysmal.  The Veteran indicated that he had experienced the feeling when just moving his head side to side or getting up to do a task.  He denied the sensation of spinning, presyncope, or syncope.  He reported a near fall onto a counter related to the sudden onset of dizziness.  The assessment was orthostatic hypotension - symptomatic with near falls.  It was noted that the likely cause was medication.  There were complaints of dizziness and near falls both prior to and after this treatment record.

The Veteran underwent neuropsychological evaluation in June 2012.  It was determined that, from a neuropsychological standpoint, the Veteran did not display clinically significant cognitive impairment or limitations; did not meet the formal diagnostic criteria for a neurocognitive disorder; and did not show evidence of a progressively declining cognitive condition (e.g., dementia) given the absence of any significant cognitive decline since a 2007 neuropsychological evaluation and fully appropriate current cognitive functioning on formal testing.

The Veteran underwent another VA examination in May 2013.  The Veteran reported that he develops a sensation of spinning when he turns his head, which was worsened when going on elevators and going down steps.  He felt that this vertigo inhibited his ability to travel.  The Veteran also reported that he had headaches, occasionally in the morning, but did not require any medication for this.  He denied migraine features such as photophobia and nausea.  The Veteran also reported some pain "electric light sensations" on the right side of his face, but he attributed this to the residual of neck surgery done for cancer.  The Veteran denied seizures, weakness/paralysis, sensory disturbance, sleep disturbance, speech or swallowing difficulty, or bowel or bladder impairment related to the TBI.   It was noted he was being treated for PTSD.  The Veteran also reported memory impairments, to include trouble remembering names and losing paperwork.  The Veteran reported that he was able to complete his activities of daily living and that he walked with a cane, walker, and has to use an electric scooter at times because of imbalance issues and vertigo.

Physical examination revealed that the Veteran was awake, alert, and oriented.  Mini-mental status examination elicited a score of 27/30 and the examiner noted that the Veteran missed two on serial 7s and one on recall.  This was within the normal range for his age.  Cranial nerves were intact except the right pupil was minimally reactive due to eye surgery.  Decreased hearing was noted bilaterally.  Motor testing was normal but the right upper extremity was limited in range of motion due to previous neck surgery.  Tone was normal throughout.  Sensory examination revealed decreased sensation in the ulnar distribution of the bilateral upper extremity, and S1 dermatome in left lower extremity.  There was decreased vibratory sense at both ankles.  Deep tendon reflexes were 1/4 bilaterally.  There were no pathological reflexes.  Gait was wide based and the Veteran had trouble with tandem walking.  The examiner noted that an April 2013 magnetic resonance imaging (MRI) contained an impression of mild nonspecific white matter disease' and tortuous left distal vertebral artery with mild mass effect on the medulla oblongata, causing mild deformity.  The examiner specifically noted that the MRI findings were not a result of the TBI.

In the assessment of facets of TBI-related cognitive impairment and subjective symptoms of TBI, the examiner reported that for the memory, attention, concentration, and executive functions facet, there was a complaint of mild memory loss, attention, concentration, or executive functions, but without objective evidence on testing.  Judgment was normal; social interaction was routinely appropriate; the Veteran was always oriented to person, time, place, and situation; motor activity was normal; visual spatial orientation was normal; there were subjective symptoms that do not interfere with work, instrumental activities of daily living, or work, family or other close relationships; there were no neurobehavioral effects; the Veteran was able to communicate by spoken and written language and to comprehend spoken and written language; and consciousness was normal.  In regards to answering whether the Veteran had any subjective symptoms or any mental, physical or neurological conditions or residuals attributable to a TBI, the examiner noted that the Veteran had headaches, to include migraine headaches, and dizziness/vertigo.  It should be noted that the examiner found that the Veteran's main complaint regarding residuals from TBI was vertigo, which affected his balance and mobility, and memory impairment such as forgetting names and misplacing paperwork.  The examiner again noted that the Veteran was able to perform his activities of daily living, that he walked with the assistance of a cane and needed to use a motorized scooter at times because of imbalance; and that he was currently retired.

The May 2013 examiner provided an impression of mild TBI with loss of consciousness.  There were no new findings from the December 2010 VA examination.  In the discussion section, the examiner noted that the vertigo was as likely as not a result of the TBI; that the reported headaches did not have the characteristics of post-traumatic migraines or chronic daily headaches and that there was not enough evidence to determine if the headaches were due to the TBI without resorting to speculation; that the sensory disturbances are likely due to peripheral neuropathy or radiculopathy and not likely related to the TBI; and that the memory disturbances are mild and likely multi-factorial, including issues related to possible incipient Alzheimer's Disease and PTSD, and that there was not enough evidence to make a determination if the memory disturbances that the Veteran described were related to the TBI without resorting to speculation.  The examiner also determined that no further testing was likely to help determine if the TBI led to cognitive impairment.

The May 2013 examiner also conducted a headaches DBQ.  The impression was mild intermittent headaches.  The examiner noted that in reviewing the records, there was no evidence that a headache disorder had been previously diagnosed; that no headache diagnosis was listed in his active problem list in his electronic health record; that the headaches described by the Veteran did not have the characteristics of post-traumatic migraines or chronic daily headaches; and that there was not enough evidence to determine if the headaches were due to the TBI without resorting to speculation.

Prior to addressing the merits of the claim, the Board acknowledges the assertions raised by the Veteran regarding why he is entitled to an increased initial rating for this disability.  While the Board finds that the Veteran is competent to make such assertions, it affords more probative weight to the objective evidence of record and to the clinical findings of skilled, unbiased professionals as they relate to the diagnosed mild TBI with residuals of vertigo.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The preponderance of the evidence supports the assignment of a 10 percent rating pursuant to DC 8045.  See 38 C.F.R. § 4.124a.  This is based on a finding of level 1 impairment for complaint of mild memory loss, attention, concentration, or executive functions, without objective evidence on testing.  See May 2013 VA examination report.  All 9 other facets listed in the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table equated to level 0 impairment.  There is no competent evidence which demonstrates that the Veteran experiences impairment of judgment, social interaction, orientation, motor activity, visual spatial orientation, subjective symptoms, neurobehavioral effects, communication, or consciousness as a result of his TBI.  Although the Veteran does manifest a variety of impairments in some of these areas, as discussed above, these impairments have been determined by examining VA clinicians to be related to factors unassociated with the service-connected TBI, and there is no competent evidence of record demonstrating otherwise.

Under DC 8045, if the highest level of impairment of the facets is 1, then a 10 percent rating but no higher shall be assigned.  See 38 C.F.R. § 4.124a.  A higher rating would be warranted if any of the ten facets showed level 2 impairment; however, such impairment has not been shown.  Again, the Board notes that it has considered the Veteran's lay statements regarding his symptomatology; however, given the medical complexity of a TBI, it has assigned more probative value to the unbiased conclusions of medical examiners.  Thus, the Board finds that the evidence does not show a facet that equates to level 2 impairment and, therefore, a higher rating is not warranted.  See 38 C.F.R. § 4.124a.

The Board has also considered whether separate ratings are warranted for the Veteran's vertigo and migraines/headaches.  The Board notes that both disabilities could be considered either subjective symptoms or examples of physical dysfunction in the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table; regardless of the particular classification, however, they would be evaluated separately under an appropriate DC.  See 38 C.F.R.            § 4.124a.

In first addressing the Veteran's diagnosed vertigo, the Board finds that a separate 30 percent rating is warranted pursuant to DC 6204 for vertigo.  See 38 C.F.R. § 4.87.  This conclusion is supported by the findings of both VA examinations of record, which found that the Veteran's vertigo was related to his TBI, as well as the Veteran's own subjective reports of dizziness throughout the claim period and his use of a cane, walker, and electric scooter.  Thus, while "staggering," as required for the assignment of a 30 percent rating under DC 6204, has not been objectively shown on examination, when reasonable doubt is resolved in his favor, the Board finds that his vertigo manifestations more nearly approximate dizziness and occasional staggering.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.87a, DC 6204.  Accordingly, the Board finds that the criteria for a 30 percent rating for vertigo have been met.  This is the highest rating available under DC 6204.  

Turning next to the Veteran's complaints of headaches/migraines, the Board finds that a separate rating is not warranted for the Veteran's headaches/migraines.  While the Veteran has complained of such problems and they were noted on both VA examination reports, both VA examiners determined that they could not be attributed to the TBI.  The Board has considered the Veteran's assertions to the contrary; however, it finds that he is not competent to render such a medically complex etiological determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, because the headaches are not a residual of the TBI, a separate rating for headaches/migraines is not warranted.

The Board has also considered whether sensory dysfunction, including pain, of the extremities and face; visual impairment; and loss of sense and smell and taste as noted on VA examinations are physical dysfunctions related to the TBI that could be separately evaluated.  The examinations, however, determined that these problems were unrelated to the TBI.  Again, any assertions to the contrary made by the Veteran are not considered competent due to the medical complexity in rendering such an etiological determination.  See Jandreau, 492 F.3d at 1377.  Thus, separate ratings are not warranted.

The Board notes that the Veteran has other disabilities, such as PTSD, hearing loss, tinnitus, etc., that could be considered emotional/behavioral dysfunction or physical dysfunction in the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table; however, the evidence of record has shown these problems to not be related to the TBI.  The Veteran's assertions to the contrary are not competent.  See Jandreau, 492 F.3d at 1377.  Thus, separate ratings are not warranted.  As noted above, the Board has concluded that the TBI manifests in mild memory problems not shown on objective testing and vertigo.  All other maladies are unrelated.

The Board has considered whether the Veteran is entitled to special monthly compensation (SMC) for the sensory impairments and erectile dysfunction.            See 38 C.F.R. § 4.124a.  The evidence, however, establishes that these problems are unrelated to the TBI.  Accordingly, entitlement to SMC is not warranted in this case.

The Board has also considered whether "staged ratings" are warranted under either DC 8045 or DC 6204; however, the evidence of record suggests that the respective ratings under each DC are warranted for the entire appeal period.  Accordingly, the assignment of a staged rating is not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Lastly, the Board has considered whether it would be appropriate to refer the claim to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 3.321(b).  The Court has set out a three-part test for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) if the first two steps show that the rating schedule is inadequate then the final step requires the disability to be referred to the Director, Compensation Service.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Referral for extraschedular consider may also be made to consider the compound/combined impact of multiple service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Here, the Veteran's TBI-related symptoms of subjective memory loss and vertigo are contemplated by the schedular rating criteria.  The Board finds that the schedular rating criteria reasonably describe the Veteran's disability.  Accordingly, the first element of Thun is not met.  Referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b).

III.  Evaluation of the TDIU

The Veteran seeks entitlement to a TDIU.  This claim was raised in a September 2016 letter and it is considered part and parcel of the increased rating claim for a TBI.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran has waived initial consideration of the evidence by the RO as well as deficiencies under 38 U.S.C.A. §§ 5103 & 5103A.  For the reasons that follow, the Board finds that entitlement to a TDIU is warranted.

Total disability ratings for compensation may be assigned when a veteran is unable to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155;  38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion; factors such as age or impairment caused by non-service connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Total disability ratings for compensation may be assigned where the schedular rating is less than total and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  

If there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability or one 40 percent disability, multiple injuries incurred in action will be considered as one disability.  38 C.F.R.                   § 4.16(a)(4).  During the period on appeal, the Veteran is service-connected for shrapnel wounds, right check and middle right upper lip (rated 30 percent disabling); posttraumatic stress disorder (PTSD) with depression and anxiety (rated 30 percent disabling); tinnitus (rated 10 percent disabling); bilateral high frequency hearing loss (rated 10 percent disabling); mild TBI with residuals of memory loss (rated 10 percent disabling); vertigo associated with TBI (rated 30 percent disabling); status post-operative bilateral inguinal hernia repair (rated noncompensable); and residuals, fracture of right middle finger (rated noncompensable).  Resolving any and all doubt in favor of the Veteran, these service-connected disabilities qualify as multiple injuries incurred in action and therefore are considered a single disability rated in excess of 60 percent.               See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3, 4.16(a)(4).  Accordingly, the Veteran's claim of entitlement to a TDIU may be considered on a schedular basis.

An August 2016 VA Form 21-8940 shows that the Veteran was employed for the United States Postal Service for the entirety of his post-military career.  He worked as a mail carrier, mail handler, and equipment operator.  See August 2016 Vocational Assessment by E.G.  While the Veteran retired on his own volition in November 2003, he believes that were it not for his service-connected disabilities he could have kept working.  See August 2016 Affidavit. 

In August 2016 the Veteran underwent a private vocational assessment that considered the impact of his service-connected disabilities on his ability to maintain and secure substantially gainful employment.  The author reviewed the entire claims file and conducted an interview with the Veteran to aid in the evaluation.  Each of the Veteran's service-connected disabilities was considered individually and in the aggregate.  The author found that the Veteran's PTSD caused fatigue, anxiety, concentration problems, and anger dyscontrol towards co-workers and supervisors.  It was noted that during his career at the United States Postal Service he was sent to anger management classes on five separate occasions.  The author found that the Veteran's hearing loss and tinnitus resulted in a reduction of hearing acuity, causing both communication problems and posed a safety risk as the Veteran was operating and working around heavy equipment.  The Veteran's shrapnel wound, right cheek and upper right middle lip caused communication problems as they affected the Veteran's speech and, as a result, induced frustration.  The author found that the Veteran's mild TBI with residuals of memory loss created difficulty in following assigned tasks and, again, possible safety concerns given the nature of the employment.  The Veteran's vertigo, status post-operative inguinal hernia repair, and residuals from fracture of right middle finger caused difficulty with physical tasks, to include maintaining balance and lifting, grasping, and pulling objects.

Based on the Veteran's educational and employment history, and the Veteran's occupational skills related to those histories, the author found that Veteran is capable of operating at a sub-sedentary level.  In addition to the psychological and mental problems noted above, the author determined that the Veteran's physical restrictions resulting from vertigo, status post-operative inguinal hernia repair, and residuals from fracture of right middle finger would create a safety risk in performing even light physical labor that would be considered routine in sedentary employment.  The author noted that there exists no occupations that are within the Veteran's functional status, without substantial accommodation.  Accordingly, it was concluded that the Veteran's service-connected disabilities, in the aggregate, prevent him from being able to secure and maintain substantially gainful employment.

The Board observes that the vocational assessment did indicate that the Veteran has recently worked as a elections judge three to four times a year.  While the author found that this work does not constitute gainful employment, the Board does note that it speaks towards the current functional status of the Veteran.  In the August 2016 affidavit, the Veteran wrote that his duties require him to stand at the polls and hand out "I voted" stickers and to make sure the ballot machines do not get jammed.  This indicates that the Veteran may be able to perform some types of sedentary employment functions, however the extent of this is unclear.

Based on the above evaluation, the Board finds that the preponderance of the evidence weighs in favor of the Veteran's claim.  Indeed, the Veteran's service-connected disabilities greatly impact his ability to perform physical and sedentary labor and, as a result, prevent him from being able to secure and maintain substantially gainful employment.  In reaching this determination, all reasonable doubt has been resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R.  § 4.3.  Accordingly, entitlement to a TDIU is warranted.  


ORDER

An initial rating in excess of 10 percent for mild TBI with residuals of memory loss is denied.

A separate 30 percent rating for vertigo associated with TBI is granted.

Entitlement to a TDIU is granted.


____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


